MANN, Judge.
An order fixing attorney’s fees in a probate proceeding is “final” in the sense that it is an appealable order although it may not be the last such order in an estate. Fla. P&GR 5.100. It is apparent upon reflection that probate proceedings differ from ordinary litigation in that the rights of outside parties are from time to time determined and orders entered in the course of administration result in payment, or the necessity for filing suit, whereas the ordinary action involves the same parties throughout and a single appeal from final judgment is appropriate.
The order appealed from here is correct for other reasons. Mrs. Cook attempted to vacate an order fixing attorney’s fees, to which she had consented, based on the minimum fee schedule of the Sarasota County Bar Association — which did not bind the county judge — more than a year after they were fixed and paid. She contends that they were paid through “mistake.” If so, it was the sort of mistake of judgment all of us make and which the law does not allow us to contest on the grounds shown here. There was no “mistake” in any legal sense. The matter was settled when she consented to the payment of the fee and it was paid and she filed her accounting noting its payment and time —much more time than Rule 1.540, Fla. RCP, 31 F.S.A. would allow — went by. See Smoak v. Graham, Fla.1964, 167 So.2d 559.
Affirmed.
PIERCE, C. J., and McNULTY, J., concur.